 



Exhibit 10.75
REGISTRATION RIGHTS AGREEMENT
          REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
October 26, 2007, by and among Syntax-Brillian Corporation, a Delaware
corporation, with headquarters located at 1600 N. Desert Drive, Tempe, Arizona
85281 (the “Company”), and the warrantholders listed on the Schedule of
Warrantholders attached hereto (each, a “Warrantholder” and collectively, the
“Warrantholders”).
          WHEREAS:
          The Company is issuing and delivering to each Warrantholder a warrant
(the “Warrant”) to purchase shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”) (as exercised, the “Warrant Shares”), and
the Company has further agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “1933 Act”), and applicable
state securities laws in respect of the Registrable Securities (as defined
below) on the terms and subject to the conditions set forth herein.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and each
of the Warrantholders hereby agree as follows:
          1. Definitions.
          Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings set forth in the Warrantholder Rights Agreement. As
used in this Agreement, the following terms shall have the following meanings:
               (a) “Additional Effectiveness Date” means the date the Additional
Registration Statement is declared effective by the SEC.
               (b) “Additional Effectiveness Deadline” means the earlier of
(I) the date which is (i) in the event that the Additional Registration
Statement is not subject to a full review by the SEC, thirty (30) calendar days
after the earlier of the Additional Filing Date and the Additional Filing
Deadline or (ii) in the event that the Additional Registration Statement is
subject to a full review by the SEC, sixty (60) calendar days after the earlier
of the Additional Filing Date and the Additional Filing Deadline and (II) the
date which is five (5) Business Days after the Company is notified by the SEC
that no review of the Additional Registration Statement will be made by the
staff of the SEC or that the staff of the SEC has no further comments on the
Additional Registration Statement.
               (c) “Additional Filing Date” means the date on which the
Additional Registration Statement is filed with the SEC.

 



--------------------------------------------------------------------------------



 



               (d) “Additional Filing Deadline” means if Cutback Shares are
required to be included in the Additional Registration Statement, the later of
(i) the date sixty (60) days after the date substantially all of the Registrable
Securities registered under the immediately preceding Registration Statement are
sold and (ii) the date six (6) months from the Initial Effectiveness Date or the
last Additional Effectiveness Date, as applicable.
               (e) “Additional Registrable Securities” means, (i) any Cutback
Shares not previously included on a Registration Statement and (ii) any capital
stock of the Company issued or issuable with respect to the Cutback Shares as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise.
               (f) “Additional Registration Statement” means a registration
statement or registration statements of the Company filed under the 1933 Act
covering any Additional Registrable Securities.
               (g) “Additional Required Registration Amount” means (I) (i) any
Cutback Shares not previously included on a Registration Statement or (II) such
other amount as may be required by the staff of the SEC pursuant to Rule 415.
               (h) “Business Day” means any day other than Saturday, Sunday or
any other day on which commercial banks in The City of New York are authorized
or required by law to remain closed.
               (i) “Closing Date” means October 26, 2007.
               (j) “Cutback Shares” means any of the Initial Required
Registration Amount or the Additional Required Registration Amount (without
regard to clause (II) in the definition thereof) of Registrable Securities not
included in all Registration Statements previously declared effective hereunder
as a result of a limitation on the maximum number of shares of Common Stock of
the Company permitted to be registered by the staff of the SEC pursuant to
Rule 415.
               (k) “Effective Date” means the Initial Effective Date and the
Additional Effective Date, as applicable.
               (l) “Effectiveness Deadline” means the Initial Effectiveness
Deadline and the Additional Effectiveness Deadline, as applicable.
               (m) “Filing Deadline” means the Initial Filing Deadline and the
Additional Filing Deadline, as applicable.
               (n) “Initial Effective Date” means the date that the Initial
Registration Statement has been declared effective by the SEC.

2



--------------------------------------------------------------------------------



 



               (o) “Initial Effectiveness Deadline” means the earlier of (I) the
date which is ninety (90) calendar days after the Closing Date and (II) the date
which is five (5) Business Days after the Company is notified that no review of
the Registration Statement will be made by the staff of the SEC or that the
staff of the SEC has no further comments on the Registration Statement.
               (p) “Initial Filing Deadline” means thirty (30) calendar days
after the Closing Date.
               (q) “Initial Registrable Securities” means (i) the Warrant Shares
issued or issuable upon exercise of the Warrants and (ii) any capital stock of
the Company issued or issuable, with respect to the Warrant Shares and the
Warrants as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitations on
exercise of the Warrants.
               (r) “Initial Registration Statement” means a registration
statement or registration statements of the Company filed under the 1933 Act
covering the Initial Registrable Securities.
               (s) “Initial Required Registration Amount” means 130% of the
number of Warrant Shares issued and issuable pursuant to the Warrants as of the
trading day immediately preceding the applicable date of determination, all
subject to adjustment as provided in Section 2(g).
               (t) “Investor” means a Warrantholder, any transferee or assignee
thereof to whom a Warrantholder assigns its rights under this Agreement and who
agrees to become bound by the provisions of this Agreement in accordance with
Section 9 and any transferee or assignee thereof to whom a transferee or
assignee assigns its rights under this Agreement and who agrees to become bound
by the provisions of this Agreement in accordance with Section 9.
               (u) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
               (v) “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415, and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.
               (w) “Registrable Securities” means the Initial Registrable
Securities and the Additional Registrable Securities.

3



--------------------------------------------------------------------------------



 



               (x) “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Registrable Securities.
               (y) “Required Holders” means the holders of at least a majority
of the Registrable Securities.
               (z) “Required Registration Amount” means either the Initial
Required Registration Amount or the Additional Required Registration Amount, as
applicable.
               (aa) “Rule 415” means Rule 415 under the 1933 Act or any
successor rule providing for offering securities on a continuous or delayed
basis.
               (bb) “SEC” means the United States Securities and Exchange
Commission.
               (cc) “Underwriters” shall mean the underwriters, if any, of the
offering being registered under the 1933 Act.
               (dd) “Underwritten Offering” shall mean a sale of securities of
the Company to an Underwriter or Underwriters for reoffering to the public.
          2. Registration.
               (a) Initial Mandatory Registration. The Company shall use its
reasonable best efforts to prepare, and, as soon as practicable but in no event
later than the Initial Filing Deadline, file with the SEC the Initial
Registration Statement on Form S-3 covering the resale of all of the Initial
Registrable Securities. In the event that Form S-3 is unavailable for such a
registration, the Company shall use such other form as is available for such a
registration on another appropriate form reasonably acceptable to the Required
Holders, subject to the provisions of Section 2(f). The Initial Registration
Statement prepared pursuant hereto shall register for resale at least the number
of shares of Common Stock equal to the Initial Required Registration Amount
determined as of the date the Initial Registration Statement is initially filed
with the SEC, subject to adjustment as provided in Section 2(g). The Initial
Registration Statement shall contain the “Plan of Distribution” attached hereto
as Annex I. The Company shall use its reasonable best efforts to have the
Initial Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Initial Effectiveness Deadline.
Promptly and in no event later than by 9:30 a.m. New York time on the second
Business Day following the Initial Effective Date, the Company shall file with
the SEC in accordance with Rule 424 under the 1933 Act the final prospectus to
be used in connection with sales pursuant to such Initial Registration
Statement.
               (b) Additional Mandatory Registrations. The Company shall use its
reasonable best efforts to prepare, and, as soon as practicable but in no event
later than the Additional Filing Deadline, file with the SEC an Additional
Registration Statement on Form S-3 covering the resale of all of the Additional
Registrable Securities not previously registered on an Additional Registration
Statement hereunder. To the extent the staff of the SEC does not permit

4



--------------------------------------------------------------------------------



 



the Additional Required Registration Amount to be registered on an Additional
Registration Statement, the Company shall file Additional Registration
Statements successively trying to register on each such Additional Registration
Statement the maximum number of remaining Additional Registrable Securities
until the Additional Required Registration Amount has been registered with the
SEC. In the event that Form S-3 is unavailable for such a registration, the
Company shall use such other form as is available for such a registration on
another appropriate form reasonably acceptable to the Required Holders, subject
to the provisions of Section 2(f). Each Additional Registration Statement
prepared pursuant hereto shall register for resale at least that number of
shares of Common Stock equal to the Additional Required Registration Amount as
of date the Additional Registration Statement is initially filed with the SEC.
Each Additional Registration Statement shall contain (except if otherwise
directed by the Required Holders) the “Selling Stockholders” and “Plan of
Distribution” sections in substantially the form attached hereto as Annex I. The
Company shall use its reasonable best efforts to have each Additional
Registration Statement declared effective by the SEC as soon as practicable, but
in no event later than the Additional Effectiveness Deadline. Promptly and in no
event later than by 9:30 a.m. New York time on the second Business Day following
the Additional Effective Date, the Company shall file with the SEC in accordance
with Rule 424 under the 1933 Act the final prospectus to be used in connection
with sales pursuant to such Additional Registration Statement.
               (c) Piggyback Registration.
                    (i) Piggyback Rights. If any time prior to termination of
this Agreement, the Company proposes to file a registration statement with the
SEC with respect to an offering of equity securities, or securities or other
obligations exercisable or exchangeable for, on convertible into, equity
securities, for its own account or for the account of any stockholder of the
Company (other than a registration statement on Form S-4 or Form S-8 or their
successors or any other form for a limited similar purpose or any registration
statement covering only securities proposed to be issued in exchange for
securities or assets of another Person), the Company shall, at least thirty
(30) days prior to such filing, give written notice to all Investors of its
intention to do so and, upon the written request of any Investor or Investors
given within twenty (20) days of the receipt of such notice (which request shall
state the intended method of disposition of such Registrable Securities), the
Company shall use its best efforts to cause the Registrable Securities that such
Investor or Investors request the Company to register to be included in such
registration and shall use its reasonable best efforts to cause the managing
Underwriter or Underwriters (if any) of a proposed Underwritten Offering to
permit such Registrable Securities to be included in such registration on the
same terms and conditions as any similar securities of the Company, in each case
to the extent necessary to permit their sale or other disposition in accordance
with the intended methods of distribution specified in the request of the
Investors; provided that the Company shall have the right to postpone or
withdraw any registration effected pursuant to this Section 2(c) without
obligation to the Investors (any such registration statement which includes
Registrable Securities, a “Piggy-Back Registration Statement”).
                    (ii) Underwritten Offerings. In connection with any
Underwritten Offering under this Section 2(c), the notice to the Investors shall
state whether such offering is an

5



--------------------------------------------------------------------------------



 



Underwritten Offering and the Company shall not be required to include any
Registrable Securities in such Underwriting Offering unless the Investors
requesting inclusion of such Registrable Securities accept the terms of the
underwriting as reasonably agreed upon between the Company and the managing
Underwriter or Underwriters, selected by the Company. Each Investor that has
requested that Registrable Securities held by it be included in such
Registration Statement shall (together with the Company and the other Investors
distributing the securities through such underwriting) enter into such
underwriting agreement as reasonably agreed upon between the Company and the
managing Underwriter or Underwriters. In connection with any Underwritten
Offering under this Section 2(c), if in the reasonable opinion of the managing
Underwriter or Underwriters, the registration of all, or part of, the
Registrable Securities requested to be included in such registration and any
other securities to be included in such registration adversely affect the
marketing of the securities offered by the Company or the holders of securities
initiating such registration (the “Demanding Holders”), then: (i) in the case of
an Underwritten Offering by the Company, (A) the Company shall not be cutback
and (B) the Registrable Securities requested for inclusion and any other
securities requested for inclusion pursuant to similar piggyback rights shall be
reduced first pro rata (on an as-converted, fully-diluted basis and without
giving effect to any exercise limitations contained in the Warrants) in
accordance with the number of securities that each such Person has requested be
included in the registration, regardless of the number of securities held by
each such Person, and (ii) in the case of an Underwritten Offering by a
Demanding Holder, (A) the Demanding Holder (and other parties that are subject
to the same registration rights agreement with such Demanding Holder) shall not
be cutback and (B) the Registrable Securities requested for inclusion and any
other securities requested for inclusion pursuant to similar piggyback rights
shall be reduced first pro rata (on an as-converted, fully-diluted basis and
without giving effect to any exercise limitations contained in the Warrants) in
accordance with the number of securities that each such Person has requested be
included in the registration, regardless of the number of securities held by
each such Person. If any Investor disapproves of the terms of any such
underwriting, it may elect to withdraw therefrom by written notice to the
Company and the managing Underwriter.
               (d) Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and each increase
or decrease in the number of Registrable Securities included therein shall be
allocated pro rata among the Investors based on the number of Registrable
Securities held by each Investor at the time the Registration Statement covering
such initial number of Registrable Securities or increase or decrease thereof is
declared effective by the SEC. In the event that an Investor sells or otherwise
transfers any of such Investor’s Registrable Securities, each transferee shall
be allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement. In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Required
Holders.
               (e) Legal Counsel. Subject to Section 5 hereof, the Required
Holders shall have the right to select one legal counsel to review and oversee
any registration pursuant to

6



--------------------------------------------------------------------------------



 



this Section 2 (“Legal Counsel”), which shall be Schulte Roth & Zabel LLP or
such other counsel as thereafter designated by the Required Holders. The Company
and Legal Counsel shall reasonably cooperate with each other in performing the
Company’s obligations under this Agreement.
               (f) Ineligibility for Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to the Required
Holders and (ii) undertake to register the Registrable Securities on Form S-3 as
soon as such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC.
               (g) Sufficient Number of Shares Registered. In the event the
number of shares available under a Registration Statement filed pursuant to
Section 2(a) or Section 2(b) is insufficient to cover all of the Registrable
Securities required to be covered by such Registration Statement or an
Investor’s allocated portion of the Registrable Securities pursuant to Section
2(d), the Company shall amend the applicable Registration Statement, or file a
new Registration Statement (on the short form available therefor, if
applicable), or both, so as to cover at least the Required Registration Amount
as of the trading day immediately preceding the date of the filing of such
amendment or new Registration Statement, in each case, as soon as practicable,
but in any event not later than fifteen (15) days after the necessity therefore
arises. The Company shall use its best efforts to cause such amendment and/or
new Registration Statement to become effective as soon as practicable following
the filing thereof. For purposes of the foregoing provision, the number of
shares available under a Registration Statement shall be deemed “insufficient to
cover all of the Registrable Securities” if at any time the number of shares of
Common Stock available for resale under such Registration Statement is less than
the number of Registrable Securities. The calculation set forth in the foregoing
sentence shall be made without regard to any limitations on the exercise of the
Warrants and such calculation shall assume that the Warrants are then
exercisable into shares of Common Stock.
               (h) Effect of Failure to File and Obtain and Maintain
Effectiveness of Registration Statement. If (i) a Registration Statement
covering all the Registrable Securities required to be covered thereby and
required to be filed by the Company pursuant to this Agreement is (A) not filed
with the SEC on or before the respective Filing Deadline (a “Filing Failure”) or
(B) not declared effective by the SEC on or before the respective Effectiveness
Deadline (an “Effectiveness Failure”) or (ii) on any day after the respective
Effective Date sales of all the Registrable Securities included on such
Registration Statement cannot be made (other than during an Allowable Grace
Period (as defined in Section 3(r)) pursuant to such Registration Statement or
otherwise (including, without limitation, because of a failure to keep such
Registration Statement effective, to disclose such information as is necessary
for sales to be made pursuant to such Registration Statement, to register a
sufficient number of shares of Common Stock or to maintain the listing of the
Common Stock) (a “Maintenance Failure”) then, as partial relief for the damages
to any holder by reason of any such delay in or reduction of its ability to sell
the underlying shares of Common Stock (which remedy shall not be exclusive of
any other remedies available at law or in equity), (A) the Company shall pay to
each holder of

7



--------------------------------------------------------------------------------



 



Registrable Securities relating to such Registration Statement an amount in cash
equal to two percent (2.0%) of the product of (x) Market Price (as such term is
defined in the Warrant) of such Investor’s Registrable Securities included in
such Registration Statement and (y) the number of such Investor’s Registrable
Securities included in such Registration Statement, on each of the following
dates: (i) the day of a Filing Failure and on every thirtieth day (pro rated for
periods totaling less than thirty (30) days) thereafter until such Filing
Failure is cured; (ii) the day of an Effectiveness Failure and on every
thirtieth day (pro rated for periods totaling less than thirty (30) days)
thereafter until such Effectiveness Failure is cured; and (iii) the initial day
of a Maintenance Failure and on every thirtieth day (pro rated for periods
totaling less than thirty (30) days) thereafter until such Maintenance Failure
is cured. The payments to which a holder shall be entitled pursuant to this
Section 2(h) are referred to herein as “Registration Delay Payments.”
Registration Delay Payments shall be paid on the earlier of (I) the dates set
forth above and (II) the third Business Day after the event or failure giving
rise to the Registration Delay Payments is cured. In the event the Company fails
to make Registration Delay Payments in a timely manner, such Registration Delay
Payments shall bear interest at the rate of one and one-half percent (1.5%) per
month (prorated for partial months) until paid in full.
          3. Related Obligations.
          At such time as the Company is obligated to file a Registration
Statement with the SEC pursuant to Section 2(a), 2(b), 2(c), 2(f) or 2(g), the
Company will use its reasonable best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:
               (a) The Company shall submit to the SEC, within three
(3) Business Days after the Company is notified by the SEC that no review of a
particular Registration Statement will be made by the staff of the SEC or that
the staff of the SEC has no further comments on a particular Registration
Statement, as the case may be, a request for acceleration of effectiveness of
such Registration Statement to a time and date not later than 48 hours after the
submission of such request. The Company shall use its reasonable best efforts to
keep each Registration Statement effective pursuant to Rule 415 at all times
until earlier of (i) the date as of which the Investors may sell all of the
Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) (or any successor thereto) promulgated under
the 1933 Act or (ii) the date on which the Investors shall have sold all the
Registrable Securities covered by such Registration Statement (the “Registration
Period”). The Company shall use its reasonable best efforts to ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading. An Investor
shall, as expeditiously as possible after becoming of such event, notify the
Company in the event that such Investor becomes aware that a Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) contains any untrue statement of a material fact or omits to
state a material fact required to be stated therein, or necessary to make the
statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not

8



--------------------------------------------------------------------------------



 



misleading; provided that this obligation to notify shall only apply with
respect to the “Plan of Distribution” section and the footnote relating to such
Investor in the “Selling Stockholder” section in the Registration Statement
(without regards to such Investor’s ownership of shares).
               (b) The Company shall prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to a
Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the 1933 Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to a Registration Statement
which are required to be filed pursuant to this Agreement (including pursuant to
this Section 3(b)) by reason of the Company filing a report on Form 10-K, Form
10-Q or Form 8-K or any analogous report under the Securities Exchange Act of
1934, as amended (the “1934 Act”), the Company shall have incorporated such
report by reference into such Registration Statement, if applicable, or shall
file such amendments or supplements with the SEC on the same day on which the
1934 Act report is filed which created the requirement for the Company to amend
or supplement such Registration Statement.
               (c) The Company shall (A) permit Legal Counsel to review and
comment upon (i) a Registration Statement at least five (5) Business Days prior
to its filing with the SEC and (ii) all amendments and supplements to all
Registration Statements (except for Annual Reports on Form 10-K, Quarterly
Reports on Form 10-Q, Current Reports on Form 8-K and any similar or successor
reports) within a reasonable number of days prior to their filing with the SEC,
and (B) not file any Registration Statement or amendment or supplement thereto
in a form to which Legal Counsel reasonably objects. The Company shall not
submit a request for acceleration of the effectiveness of a Registration
Statement or any amendment or supplement thereto without the prior approval of
Legal Counsel, which consent shall not be unreasonably withheld or delayed. The
Company shall furnish to Legal Counsel, without charge, (i) copies of any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement, (ii) promptly after the
same is prepared and filed with the SEC, one copy of any Registration Statement
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor and not
otherwise available on the EDGAR system, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto. The
Company shall reasonably cooperate with Legal Counsel in performing the
Company’s obligations pursuant to this Section 3.
               (d) The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge,
(i) promptly after the same is prepared and filed with the SEC, at least one
copy of such Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by an Investor and not otherwise available on the

9



--------------------------------------------------------------------------------



 



EDGAR system, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, ten (10) copies of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request)
and (iii) such other documents, including copies of any preliminary or final
prospectus, as such Investor may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by such
Investor.
               (e) The Company shall use its reasonable best efforts to
(i) register and qualify, unless an exemption from registration and
qualification applies, the resale by Investors of the Registrable Securities
covered by a Registration Statement under such other securities or “blue sky”
laws of all applicable jurisdictions in the United States, (ii) prepare and file
in those jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Legal Counsel and each Investor who holds Registrable Securities of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.
               (f) The Company shall notify Legal Counsel and each Investor in
writing of the happening of any event, as promptly as practicable after becoming
aware of such event, as a result of which the prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (provided that in no event shall such
notice contain any material, nonpublic information), and, subject to
Section 3(r), promptly prepare a supplement or amendment to such Registration
Statement to correct such untrue statement or omission, and deliver ten
(10) copies of such supplement or amendment to Legal Counsel and each Investor
(or such other number of copies as Legal Counsel or such Investor may reasonably
request). The Company shall also promptly notify Legal Counsel and each Investor
in writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and each Investor by facsimile
on the same day of such effectiveness and by overnight mail), (ii) of any
request by the SEC for amendments or supplements to a Registration Statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate. Promptly and in no event later than by 9:30 a.m. New York City
time on the second Business Day following the date any post-effective amendment
has become effective, the Company shall file with the SEC in accordance

10



--------------------------------------------------------------------------------



 



with Rule 424 under the 1933 Act the final prospectus to be used in connection
with sales pursuant to such Registration Statement.
               (g) The Company shall use its reasonable best efforts to prevent
the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and each Investor who
holds Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.
               (h) If any Investor is required under applicable securities laws
to be described in the Registration Statement as an underwriter, at the
reasonable request of such Investor, the Company shall furnish to such Investor,
on the date of the effectiveness of the Registration Statement and thereafter
from time to time on such dates as an Investor may reasonably request (i) a
letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Investors, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.
               (i) If any Investor is required under applicable securities laws
to be described in the Registration Statement as an underwriter, the Company
shall make available for inspection by (i) such Investor, (ii) Legal Counsel and
(iii) one firm of accountants or other agents retained by the Investors
(collectively, the “Inspectors”), all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably deemed necessary by each Inspector, and cause
the Company’s officers, directors and employees to supply all information which
any Inspector may reasonably request; provided, however, that each Inspector
shall agree to hold in strict confidence and shall not make any disclosure
(except to an Investor) or use of any Record or other information which the
Company determines in good faith to be confidential, and of which determination
the Inspectors are so notified, unless (a) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the 1933 Act, (b) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a
court or government body of competent jurisdiction, or (c) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this Agreement. Each Investor agrees that it shall,
upon learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors’ ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

11



--------------------------------------------------------------------------------



 



               (j) The Company shall hold in confidence and not make any
disclosure of information concerning an Investor provided to the Company unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
               (k) The Company shall use its reasonable best efforts either to
cause all the Registrable Securities covered by a Registration Statement to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange and,
without limiting the generality of the foregoing, to use its reasonable best
efforts to arrange for at least two market makers to register with the National
Association of Securities Dealers, Inc. (“NASD”) as such with respect to such
Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(k).
               (l) The Company shall cooperate with the Investors who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates if so requested by the
Investors (not bearing any restrictive legend) representing the Registrable
Securities to be offered pursuant to a Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
Investors may reasonably request and registered in such names as the Investors
may request.
               (m) If requested by an Investor, the Company shall as soon as
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as an Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.
               (n) The Company shall use its reasonable best efforts to cause
the Registrable Securities covered by a Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.
               (o) The Company shall make generally available to its security
holders as soon as practical, but not later than ninety (90) days after the
close of the period covered

12



--------------------------------------------------------------------------------



 



thereby, an earnings statement (in form complying with, and in the manner
provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the Effective Date of a Registration Statement.
               (p) The Company shall otherwise use its best efforts to comply
with all applicable rules and regulations of the SEC in connection with any
registration hereunder.
               (q) Within two (2) Business Days after a Registration Statement
which covers Registrable Securities is ordered effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.
               (r) Notwithstanding anything to the contrary herein, at any time
after the Effective Date, the Company may delay the disclosure of material,
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors of the Company
and its counsel, in the best interest of the Company and, upon the advice of
counsel to the Company, otherwise required (a “Grace Period”); provided, that
the Company shall promptly (i) notify the Investors in writing of the existence
of material, non-public information giving rise to a Grace Period in conformity
with the provisions of this Section 3(r) (provided that in each notice the
Company will not disclose the content of such material, non-public information
to the Investors) and the date on which the Grace Period will begin, and
(ii) notify the Investors in writing of the date on which the Grace Period ends;
and, provided further, that no Grace Period shall exceed five (5) consecutive
Business Days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of fifteen (15) Business Days and
the first day of any Grace Period must be at least two (2) trading days after
the last day of any prior Grace Period (each, an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Investors receive the notice referred to
in clause (i) and shall end on and include the later of the date the Investors
receive the notice referred to in clause (ii) and the date referred to in such
notice. The provisions of Section 3(g) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of the Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable. Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of an Investor in accordance with the terms of the
Warrantholder Rights Agreement in connection with any sale of Registrable
Securities with respect to which an Investor has entered into a contract for
sale, and delivered a copy of the prospectus included as part of the applicable
Registration Statement, prior to the Investor’s receipt of the notice of a Grace
Period and for which the Investor has not yet settled.
               (s) Neither the Company nor any subsidiary or affiliate thereof
shall identify any Investor as an underwriter in any public disclosure or filing
with the SEC or any Principal Market (as defined in the Warrant) or Eligible
Market (as defined in the Warrant) and any Investor being deemed an underwriter
by the SEC shall not relieve the Company of any

13



--------------------------------------------------------------------------------



 



obligations it has under this Agreement or any other Transaction Document (as
defined in the Warrant); provided, however, that the foregoing shall not
prohibit the Company from including the disclosure found in the “Plan of
Distribution” section attached hereto as Annex I in the Registration Statement.
          4. Obligations of the Investors.
               (a) At least five (5) Business Days prior to the first
anticipated filing date of a Registration Statement, the Company shall notify
each Investor in writing of the information the Company requires from each such
Investor if such Investor elects to have any of such Investor’s Registrable
Securities included in such Registration Statement. It shall be a condition
precedent to the obligations of the Company to complete any registration
pursuant to this Agreement with respect to the Registrable Securities of a
particular Investor that such Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.
               (b) Each Investor, by such Investor’s acceptance of the
Registrable Securities, agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder, unless such Investor has notified the Company
in writing of such Investor’s election to exclude all of such Investor’s
Registrable Securities from such Registration Statement.
               (c) Each Investor agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in Section 3(g)
or the first sentence of 3(f), such Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Investor’s receipt of copies of
the supplemented or amended prospectus as contemplated by Section 3(g) or the
first sentence of 3(f) or receipt of notice that no supplement or amendment is
required.
               (d) Each Investor covenants and agrees that it will comply with
the prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.
          5. Expenses of Registration.
          All reasonable expenses, other than underwriting discounts and
commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company shall be paid by the Company.
Notwithstanding anything to the contrary contained herein, each holder of
Registrable Securities being registered shall pay all commissions, placement
agent fees and underwriting discounts and commissions with respect to any
Registrable Securities sold by it; provided that the Company shall also
reimburse the Investors for the reasonable fees and

14



--------------------------------------------------------------------------------



 



disbursements of Legal Counsel in connection with registration, filing or
qualification pursuant to Sections 2 and 3 of this Agreement which amount shall
be limited to $20,000 for each such registration, filing or qualification.
          6. Indemnification.
          In the event any Registrable Securities are included in a Registration
Statement under this Agreement:
               (a) To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor, the directors,
officers, partners, members, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the 1933 Act or
the 1934 Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”), incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person for such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(d); and (ii) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written

15



--------------------------------------------------------------------------------



 



consent of the Company, which consent shall not be unreasonably withheld or
delayed. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Investors pursuant to
Section 9.
               (b) In connection with any Registration Statement in which an
Investor is participating, each such Investor agrees to severally and not
jointly indemnify, hold harmless and defend, to the same extent and in the same
manner as is set forth in Section 6(a), the Company, each of its directors, each
of its officers who signs the Registration Statement and each Person, if any,
who controls the Company within the meaning of the 1933 Act or the 1934 Act
(each, an “Indemnified Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Investor expressly
for use in connection with such Registration Statement; and, subject to
Section 6(c), such Investor will reimburse any legal or other expenses
reasonably incurred by an Indemnified Party in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investor, which consent shall not be unreasonably withheld or delayed; provided,
further, however, that an Investor shall be liable under this Section 6(b) for
only that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to such Investor as a result of the sale of Registrable Securities
pursuant to such Registration Statement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 9.
               (c) Promptly after receipt by an Indemnified Person or
Indemnified Party under this Section 6 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Indemnified Person or Indemnified Party shall, if a Claim in
respect thereof is to be made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses of not more than one counsel
for such Indemnified Person or Indemnified Party to be paid by the indemnifying
party, if, in the reasonable opinion of the Indemnified Person or the
Indemnified Party, as the case may be, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates. The
Indemnified

16



--------------------------------------------------------------------------------



 



Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.
               (d) The indemnification required by this Section 6 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified Damages
are incurred.
               (e) The indemnity agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.
          7. Contribution.
          To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.

17



--------------------------------------------------------------------------------



 



          8. Reports Under the 1934 Act.
          With a view to making available to the Investors the benefits of
Rule 144 promulgated under the 1933 Act or any other similar rule or regulation
of the SEC that may at any time permit the Investors to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to:
               (a) make and keep public information available, as those terms
are understood and defined in Rule 144;
               (b) file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and
               (c) furnish to each Investor so long as such Investor owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of
Rule 144, the 1933 Act and the 1934 Act, (ii) a copy of the most recent annual
or quarterly report of the Company and such other reports and documents so filed
by the Company not obtainable via EDGAR, and (iii) such other information as may
be reasonably requested to permit the Investors to sell such securities pursuant
to Rule 144 without registration.
          9. Assignment of Registration Rights.
          The rights under this Agreement shall be automatically assignable by
the Investors to any transferee of all or any portion of such Investor’s
Registrable Securities if: (i) the Investor agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment;
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned; (iii) immediately following such transfer or
assignment the further disposition of such securities by the transferee or
assignee is restricted under the 1933 Act and applicable state securities laws;
(iv) at or before the time the Company receives the written notice contemplated
by clause (ii) of this sentence the transferee or assignee agrees in writing
with the Company to be bound by all of the provisions contained herein; and
(v) such transfer shall have been made in accordance with the applicable
requirements of the Warrantholder Rights Agreement.
          10. Amendment of Registration Rights.
          Provisions of this Agreement may be amended and the observance thereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders. Any amendment or waiver effected in accordance with
this Section 10 shall be binding upon each Investor and the Company. No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the Registrable Securities. No consideration shall be offered or
paid to any Person

18



--------------------------------------------------------------------------------



 



to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.
          11. Miscellaneous.
               (a) A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the record owner of such Registrable Securities.
               (b) Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:
               If to the Company:
                         Syntax-Brillian Corporation
                         1600 N. Desert Drive
                         Tempe, Arizona 85281
                         Attention: General Counsel, Chief Financial Officer and
Treasurer
                         Telecopier: 602-389-8869
               with a copy to:
                         Greenberg Traurig, LLP
                         2375 E. Camelback Road, Suite 700
                         Phoenix, AZ 85016
                         Attention: Robert S. Kant, Esq.
                         Telecopier: 602-445-8100
               If to Legal Counsel:
                         Schulte Roth & Zabel LLP
                         919 Third Avenue
                         New York, New York 10022
                         Attention: Frederic L. Ragucci, Esq.
                         Telecopier: (212) 593-5955
If to a Warrantholder, to its address and facsimile number set forth on the
Schedule of Warrantholders attached hereto, with copies to such Warrantholder’s
representatives as set forth

19



--------------------------------------------------------------------------------



 



on the Schedule of Warrantholders, or to such other address and/or facsimile
number and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
               (c) Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof.
               (d) All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.
               (e) This Agreement, the other Transaction Documents and the
instruments referenced herein and therein constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof. There
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein. This Agreement, the other Transaction
Documents and the instruments referenced herein and therein supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.
               (f) Subject to the requirements of Section 9, this Agreement
shall inure to the benefit of and be binding upon the permitted successors and
assigns of each of the parties hereto.

20



--------------------------------------------------------------------------------



 



               (g) The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
               (h) This Agreement may be executed in identical counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement. This Agreement, once executed by a party, may be
delivered to the other party hereto by facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.
               (i) Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
               (j) All consents and other determinations required to be made by
the Investors pursuant to this Agreement shall be made, unless otherwise
specified in this Agreement, by the Required Holders, determined as if all of
the Warrants held by Investors then outstanding have been exercised for
Registrable Securities without regard to any limitations on exercise of the
Warrants.
               (k) The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
               (l) This Agreement is intended for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
               (m) If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
               (n) The obligations of each Warrantholder hereunder are several
and not joint with the obligations of any other Warrantholder, and no provision
of this Agreement is intended to confer any obligations on any Warrantholder
vis-à-vis any other Warrantholder. Nothing contained herein, and no action taken
by any Warrantholder pursuant hereto, shall be

21



--------------------------------------------------------------------------------



 



deemed to constitute the Warrantholders as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Warrantholders are in any way acting in concert or as a group with respect to
such obligations or the transactions contemplated herein.
               (o) This Agreement and all obligations hereunder other than
Sections 2(h) and 6(a) hereunder shall terminate upon the earliest to occur of
(i) the expiration of the Warrant, (ii) the date on which the Registrable
Securities may be resold by the Investors under Rule 144(k) under the 1933 Act
or any other rule of similar effect, or (iii) all of the Registrable Securities
have been sold pursuant to a registration statement.
******

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Warrantholder and the Company have caused
their respective signature page to this Registration Rights Agreement to be duly
executed as of the date first written above.

            COMPANY:

SYNTAX-BRILLIAN CORPORATION
      By:   /s/ John S. Hodgson        Name:   John S. Hodgson        Title:  
Executive Vice President, Chief Financial Officer and Treasurer   

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Warrantholder and the Company have caused
their respective signature page to this Registration Rights Agreement to be duly
executed as of the date first written above.

            WARRANTHOLDERS:

SILVER POINT CAPITAL, L.P.
      By:   /s/ Edward A. Mulé        Name:   Edward A. Mulé        Title:  
Authorized Signatory     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Warrantholder and the Company have caused
their respective signature page to this Registration Rights Agreement to be duly
executed as of the date first written above.

            WARRANTHOLDERS:

SPCP GROUP, L.L.C.
      By:   /s/ Edward A. Mulé        Name:   Edward A. Mulé        Title:  
Authorized Signatory     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Warrantholder and the Company have caused
their respective signature page to this Registration Rights Agreement to be duly
executed as of the date first written above.

            WARRANTHOLDERS:

SPCP GROUP III LLC
      By:   /s/ Edward A. Mulé        Name:   Edward A. Mulé        Title:  
Authorized Signatory     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE OF WARRANTHOLDERS

                  Warrantholder’s Representative’s     Warrantholder Address  
Address Warrantholder   and Facsimile Number   and Facsimile Number
 
       
Silver Point Capital, L.P.
  c/o Silver Point Finance, LLC   Schulte Roth & Zabel LLP
 
  Two Greenwich Plaza   919 Third Avenue
 
  Greenwich, Connecticut 06830   New York, New York 10022
 
  Attention: Tim Skoufis, Account Manager   Attention: Frederic L. Ragucci, Esq.
 
  Facsimile: (203) 542-4550   Facsimile: (212) 593-5955
 
      Telephone: (212) 756-2000
 
       
SPCP Group, L.L.C.
  c/o Silver Point Finance, LLC   Schulte Roth & Zabel LLP
 
  Two Greenwich Plaza   919 Third Avenue
 
  Greenwich, Connecticut 06830   New York, New York 10022
 
  Attention: Tim Skoufis, Account Manager   Attention: Frederic L. Ragucci, Esq.
 
  Facsimile: (203) 542-4550   Facsimile: (212) 593-5955
 
      Telephone: (212) 756-2000
 
       
SPCP Group III LLC,
  c/o Silver Point Finance, LLC   Schulte Roth & Zabel LLP
 
  Two Greenwich Plaza   919 Third Avenue
 
  Greenwich, Connecticut 06830   New York, New York 10022
 
  Attention: Tim Skoufis, Account Manager   Attention: Frederic L. Ragucci, Esq.
 
  Facsimile: (203) 542-4550   Facsimile: (212) 593-5955
 
      Telephone: (212) 756-2000

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
[Transfer Agent]
[Address]
Attention:
Re: Syntax-Brillian Corporation
Ladies and Gentlemen:
          We are counsel to Syntax-Brillian Corporation, a Delaware corporation
(the “Company”), and have represented the Company in connection with that
certain Warrantholder Rights Agreement, dated as of October [     ], 2007 (the
“Agreement”), entered into by and among the Company, [     ] (the “Holder”)
pursuant to which the Company issued to the Holder shares of the Company’s
Common Stock, par value $0.001 per share (the “Common Stock”) and warrants
exercisable for shares of Common Stock (the “Warrants”). Pursuant to the
Agreement, the Company also has entered into a Registration Rights Agreement
with the Holder and its successors and assigns (the “Warrantholders”) (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the resale of the Registrable Securities (as defined
in the Registration Rights Agreement), including the shares of Common Stock
issuable upon exercise of the Warrants under the Securities Act of 1933, as
amended (the “1933 Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on ___, 2007, the Company filed a Registration
Statement on Form S-3 (File No. 333-___) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Warrantholders as a selling stockholder
thereunder.
          In connection with the foregoing, we advise you that a member of the
SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge,
after telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC.
          When issued and delivered by the Company as described in the
prospectus included in the Registration Statement, the Registrable Securities
may be issued free of restrictive legends as contemplated by the 1933 Act.

            Very truly yours,

[ISSUER’S COUNSEL]
      By:                        

CC: [LIST NAMES OF HOLDERS]

A-1



--------------------------------------------------------------------------------



 



ANNEX I
PLAN OF DISTRIBUTION
     We are registering the shares of common stock issuable upon exercise of the
warrants to permit the resale of these shares of common stock by the holders of
the warrants from time to time after the date of this prospectus. We will not
receive any of the proceeds from the sale by the selling stockholders of the
shares of common stock. We will bear all fees and expenses incident to our
obligation to register the shares of common stock.
     The selling stockholders may sell all or a portion of the shares of common
stock beneficially owned by them and offered hereby from time to time directly
or through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions, through

  •   any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;     •   the
over-the-counter market;     •   transactions otherwise than on these exchanges
or systems or in the over-the-counter market;     •   the writing of options,
whether such options are listed on an options exchange or otherwise;     •  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;     •   block trades in which the broker-dealer will
attempt to sell the shares as agent but may position and resell a portion of the
block as principal to facilitate the transaction;     •   purchases by a
broker-dealer as principal and resale by the broker-dealer for its account;    
•   an exchange distribution in accordance with the rules of the applicable
exchange;     •   privately negotiated transactions;     •   short sales;     •
  sales pursuant to Rule 144;     •   transactions in which broker-dealers may
agree with the selling securityholders to sell a specified number of such shares
at a stipulated price per share;

I-2



--------------------------------------------------------------------------------



 



  •   a combination of any such methods of sale; and     •   any other method
permitted pursuant to applicable law.

     If the selling stockholders effect such transactions by selling shares of
common stock to or through underwriters, broker-dealers or agents, such
underwriters, broker-dealers or agents may receive commissions in the form of
discounts, concessions or commissions from the selling stockholders or
commissions from purchasers of the shares of common stock for whom they may act
as agent or to whom they may sell as principal (which discounts, concessions or
commissions as to particular underwriters, broker-dealers or agents may be in
excess of those customary in the types of transactions involved). In connection
with sales of the shares of common stock or otherwise, the selling stockholders
may enter into hedging transactions with broker-dealers, which may in turn
engage in short sales of the shares of common stock in the course of hedging in
positions they assume. The selling stockholders may also sell shares of common
stock short and deliver shares of common stock covered by this prospectus to
close out short positions and to return borrowed shares in connection with such
short sales. The selling stockholders may also loan or pledge shares of common
stock to broker-dealers that in turn may sell such shares.
     The selling stockholders may pledge or grant a security interest in some or
all of the warrants or shares of common stock owned by them and, if they default
in the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
     The selling stockholders and any broker-dealer participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or reallowed
or paid to broker-dealers.
     Under the securities laws of some states, the shares of common stock may be
sold in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

I-3



--------------------------------------------------------------------------------



 



     There can be no assurance that any selling stockholder will sell any or all
of the shares of common stock registered pursuant to the shelf registration
statement of which this prospectus forms a part.
     The selling stockholders and any other person participating in such
distribution will be subject to applicable provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, including,
without limitation, Regulation M of the Exchange Act, which may limit the timing
of purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.
     We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that a selling
stockholder will pay all underwriting discounts and selling commissions, if any.
We will indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreements, or the selling stockholders will be entitled to contribution. We may
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act, that may arise from any written
information furnished to us by the selling stockholder specifically for use in
this prospectus, in accordance with the related registration rights agreements,
or we may be entitled to contribution.
          Once sold under the shelf registration statement of which this
prospectus forms a part, the shares of common stock will be freely tradable in
the hands of persons other than our affiliates.

I-4